Citation Nr: 0101610	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-03 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to service connection for shortness of 
breath.

5.  Entitlement to service connection for skin abrasion to 
the coccyx.

6.  Appeal of initial assignment of a rating for lower leg 
pruritus, initially rated as 10 percent disabling.

7.  Appeal of initial assignment of a rating for chronic low 
back pain with compression fractures and spondylosis of the 
lower thoracic and upper lumbar spine, initially rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1992 
and was a member of the Army National Guard in the State of 
Michigan from June 1992 to January 1997.  His DD 214 reflects 
that he had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his VA Form 9, dated in February 1999, the veteran raised 
the issues of entitlement to service connection for a skin 
rash and a blood abnormality.  As these issues have not been 
adjudicated by the RO, they are referred there for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  For 
these reasons, a remand is required.  

In addition, the Board feels that the veteran should undergo 
an additional VA examination to determine the nature and 
extent of his claimed disorders; to obtain opinions as to the 
etiology of any such conditions found; and to obtain opinions 
as to whether or not he has symptoms and signs of an 
undiagnosed illness due to service in the Persian Gulf War.

By a rating decision in December 1998, the RO granted service 
connection for chronic low back pain with compression 
fractures and spondylosis of the lower thoracic and upper 
lumbar spine (hereinafter "low back disability"), initially 
evaluated as 20 percent disabling.  In a statement received 
in February 1999, the veteran expressed disagreement with 
that determination.  Neither the veteran nor his 
representative has been provided a Statement of the Case 
(SOC) as to this matter in accordance with 38 C.F.R. §§ 19.26 
and 19.29 (2000).  Thus, according to the Court, a remand for 
such action is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him since service for 
the disorders being considered in this 
appeal.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If, after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a) 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  After the above records are added to 
the claims folder, the veteran should be 
scheduled for a VA general medical 
examination to determine the nature and 
etiology of any hair loss, left ankle 
disorder, right hand disorder, shortness 
of breath, and skin abrasion to the 
coccyx, and to determine the current 
severity of service-connected lower leg 
pruritus and low back disability.  The 
claims folder, a separate copy of this 
remand, and a copy of the provisions of 
38 C.F.R. § 3.317 should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in writing that 
the claims file has been reviewed.  All 
indicated tests, studies and X-rays 
should be completed and all findings 
should be reported in detail, including 
complete range of motion measurements of 
the left ankle.  

a)  The examiner should express opinions 
as to whether it is as least as likely as 
not that any diagnosed disabilities of 
hair loss, left ankle disorder, right 
hand disorder, shortness of breath, or 
skin abrasion to the coccyx found upon 
examination are related to the veteran's 
period of active duty service (from May 
1989 to June 1992).  For each such 
disability capable of medical diagnosis, 
the examiner should offer an opinion as 
to when such disability was first 
manifested.  

b)  The examiner should also be requested 
to clearly report whether there are any 
objective indications (signs) of chronic 
disability manifested by hair loss which 
cannot by history, physical examination, 
or laboratory tests be attributable to 
any known clinical diagnosis.  The 
examiner should offer an opinion as to 
the etiology of such disability or signs 
of disability, including whether such 
symptoms of illness are attributable to 
service in the Persian Gulf War.  

c)  Regarding the lower leg pruritus, the 
examiner should indicate whether there is 
exudation, constant itching, extensive 
lesions, or marked disfigurement.  
Regarding the low back disability, the 
examiner should record any subjective 
complaints or objective manifestations of 
pain with active or passive ranges of 
motion, and indicate the extent of 
functional impairment in the low back as 
a result of pain, limitation of motion, 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed should be 
provided.  

3.  The RO should inform the veteran of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2000). 

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the issues to which the veteran has 
perfected an appeal.  

7.  The RO should issue to the veteran and 
his representative a SOC with respect to 
the issue of an increased rating for low 
back disability.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Thereafter, only if 
an appeal has been perfected, this issue 
should be returned to the Board.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental SOC which 
reflects RO consideration of all additional evidence, and 
should be afforded the opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



